Citation Nr: 1748644	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  13-27 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of death of the Veteran.


REPRESENTATION

Appellant represented by:	James M. McElfresh II, Agent


ATTORNEY FOR THE BOARD

H. Yoo, Counsel




INTRODUCTION

The Veteran served on active duty from December 1952 to October 1954.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision by the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.  

The issues of entitlement to burial benefits (August 2011 claim) and Aid and Attendance/Housebound status (July 2013 claim) have been raised by the record, but these issues were apparently not adjudicated.  Therefore, the Board does not have jurisdiction over them, and they are once again referred to the RO for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's death certificate lists his causes of death as being inanition, acute renal failure, Alzheimer's type dementia, coronary artery disease, and chronic thrombocytopenia with tobacco use probably contributing.  The Veteran was not service-connected for any disability prior to his death.

The appellant's claim was previously remanded in December 2015 for additional development.  Since that time, the appellant and her agent stated that the Veteran was exposed to lead and other hazardous environmental toxins during his military service while stationed at Fort Ord, California.  The appellant contends that the Veteran's exposure to hazardous environmental toxins led to his development of dementia, namely Alzheimer's.  The Veteran's military personnel records verify that he was stationed at Fort Ord.  

The Board notes that the record is absent of any medical opinion regarding the nexus between the Veteran's death and his medical service.  Given the appellant's contentions and submission of several articles indicating the use of lead paint and carbon tetrachloride pollution at Fort Ord, and as there is no opinion regarding the cause of the Veteran's death, the Board finds that a medical opinion is necessary. See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (setting forth the criteria under which VA is required to obtain an examination).

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's claims file to an appropriate VA specialist for an opinion regarding the etiology of the factors that caused the Veteran's death.  The VA examiner should review the claims file, including this Remand, and consider all pertinent evidence of record, to include, but not limited to, the Veteran's service treatment records, VA and private treatment records, and Certificate of Death which lists the cause of death as inanition, acute renal failure, Alzheimer's type dementia, coronary artery disease, chronic thrombocytopenia, and with tobacco use as probably contributing. 

The VA examiner should then provide an opinion on whether it is as least as likely as not (50 percent probability or greater) that the Veteran's exposure to lead and other environmental toxins such as carbon tetrachloride during service-or any other incident, injury, or disease the Veteran experienced during service-caused, materially contributed to, or hastened his death, to include in relation to all of the causes of death listed on his Certificate of Death.

In addressing this question, the VA specialist should specifically address all of the appellant's contentions, specifically, that the Veteran was exposed to lead and carbon tetrachloride pollution during service.  The VA specialist is also asked to address the articles submitted by the appellant and all pertinent medical evidence.

If the examiner cannot provide an opinion without resorting to speculation, he or she should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

A complete rationale must be supplied for any opinion rendered.

2. Upon completion of the foregoing, review the report to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268   (1998); Dyment v. West, 13 Vet. (1999).  Take any needed corrective action.  38 C.F.R. § 4.2.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order,

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




